DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11206507. 

5.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

6.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

7.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Table 1
Instant Application, 17/514606
Patent, 11206507
Claim 1. A method for determining position and orientation information of an augmented reality display device, comprising:

a)  in response to a determination that a current location of the augmented reality display device associated with a map area includes an undetermined or unidentified area, determining a matching keyframe that is used to recognize the undetermined or unidentified area for the augmented reality display device, determining the matching keyframe comprising: 











b) triggering a first execution of a first localization module that compares a keyframe captured by the augmented reality display device to a plurality of known keyframes associated with the map area; and 

c) selecting a known keyframe from the plurality of known keyframes as the matching keyframe based at least in part on a respective similarity score determined for each of the plurality of known keyframes; and 

d) after the matching keyframe is determined, determining a pose for the augmented reality display device at least by triggering a second execution of a second localization module that determines a first matching keyframe, wherein the second execution comprises: 




e) determining one or more features in the keyframe captured by the augmented reality display device; 

f) comparing the one or more features in the keyframe to one or more corresponding features in at least one keyframe of the plurality of known keyframes; and 

g) determining a first keyframe from the plurality of known keyframes based at least in part a result of comparing the one or more features.
Claim 1. A method for determining position and orientation information of an augmented reality display device, comprising: 

a) identifying a map area associated with a current location of the augmented reality display device; determining an execution order of multiple localization modules for localizing the augmented reality display device based at least in part upon whether the current location associated with the map area is a determined or identified area to the augmented reality display device; 
in response to a determination that the current location associated with the map area includes an undetermined or unidentified area, determining a matching keyframe that is used to recognize the undetermined or unidentified area for the augmented reality display device, determining the matching keyframe comprising: 

b) triggering a first execution of a first localization module that compares a keyframe captured by the augmented reality display device to a plurality of known keyframes associated with the map area; and

c)  selecting a known keyframe from the plurality of known keyframes as the matching keyframe based at least in part on a respective similarity score determined for each of the plurality of known keyframes; and 

d) after the matching keyframe is determined, determining a pose for the augmented reality display device at least by triggering a second execution of a second localization module that determines a first matching keyframe, wherein the second execution  comprises: 



e) determining one or more features in the keyframe captured by the augmented reality display device; 

f) comparing the one or more features in the keyframe to one or more corresponding features in at least one keyframe of the plurality of known keyframes; and 

g) determining a first keyframe from the plurality of known keyframes based at least in part a result of comparing the one or more features.



Claim 2. The method of claim 1, wherein identifying the map area associated with the current location comprises: receiving metadata, the metadata collected at the current location of the augmented reality display device; and 34Attorney Docket Number: ML-041 1 USGON2 analyzing the metadata to determine the map area, wherein the metadata corresponds to information pertaining to one or more communications networks.  
 
 
 Claim 3. The method of claim 1, wherein the pose for the augmented reality display device is determined with respect to a shared map area origin point, and determining the pose comprises: determining a first pose relative to the matching keyframe using at least the keyframe captured by the augmented reality display device and the matching keyframe by performing a keyframe analysis; and converting the first pose relative to the matching keyframe into the pose relative to the shared map area origin point using at least the first pose relative to the matching keyframe.  
 
 Claim 4. The method of claim 3, wherein converting the first pose relative to the matching keyframe into the pose relative to the shared map area origin point comprises performing first and second transformations on the pose relative to the matching keyframe, the first transformation is from the shared map area origin point to the matching keyframe, and the second transformation is from the matching keyframe to the keyframe captured by the augmented reality display device.  
 
 Claim 5. The method of claim 1, wherein identifying the matching keyframe associated with the map area further comprises: determining features of the keyframe captured by the augmented reality device, wherein comparing the keyframe captured by the augmented reality device to the plurality of known keyframes associated with the map area comprises comparing the features of the keyframe to corresponding features of the plurality of known keyframes, and determining a similarity score for at least some of the plurality of known keyframes, wherein determining the similarity score comprises analyzing the features of the keyframe with respect to the corresponding features of the plurality of known keyframes.  
 
 Claim 6. The method of claim 1, further comprising transmitting location-based content in response to at least one of identifying the map area, identifying the matching keyframe, or determining the pose, wherein the location-based content corresponds to data for one or more objects or one or more applications associated with at least one of the map area, the matching keyframe, or the pose.  
 
 Claim 7. The method of claim 1, further comprising transmitting user data for performing content sharing in response to at least one of identifying the map area, determining the matching keyframe, or determining the pose, wherein the content sharing comprises one-way or two-way exchange of content between devices over a local communications network.  
 
 
Claim 8. The method of claim 1, further comprising transmitting map area data in response to identifying the map area; and updating the plurality of known keyframes.  
 
 Claim 9. The method of claim 1, further comprising: after the first matching keyframe is determined, determining the pose for the augmented reality display device at least further by triggering a third execution of a third localization module, the third execution comprising: determining a relative pose with respect to the first matching keyframe; determining a first position of the augmented reality display device with respect to an origin of the map area at least by chaining a first transform from the origin to the keyframe and a second transform from the keyframe to the augmented reality display device; translating a relative position with respect to the first matching keyframe to a first relative position with respect to the origin of the map area based at least in part upon the first and the second transforms; and determining the pose for the augmented reality display device with respect to the origin based at least in part upon the first relative position.  
 
 
 Claim 10. The method of claim 9, wherein the first matching frame is different from the matching keyframe.  
 
 Claim 11. The method of claim 1, wherein the keyframe captured by the augmented reality display device is received from an imaging device coupled to the augmented reality 36Attorney Docket Number: ML-041 1 USGON2 display device, and the imaging device has a known position relative to a user of the augmented reality display device.  
 
 Claim 12. The method of claim 1, the first execution of the first localization module comprising: receiving a first wireless signal corresponding to a first known location and a first known boundary; identifying a first pair of distances based at least in part upon first metadata associated with the first wireless signal; and determining a first subset of map areas in a map in which the augmented reality display device is located based at least in part upon the first pair of distances, wherein the plurality of known keyframes associated with the map area is stored as parts of a map area data set.  
 



Claim 13. The method of claim 12, further comprising: receiving a second wireless signal corresponding to a second known location and a second known boundary; identifying a second pair of distances based at least in part upon second metadata associated with the second wireless signal; and determining a second subset from the first subset in which the augmented reality display device is located based at least in part upon the second pair of distances.  
 
 
Claim 14. The method of claim 13, further comprising: determining an overlap between the first subset and the second subset; and determining the position and orientation information of the augmented reality display device based at least in part upon the overlap.  
 

Claim 15. A method for determining position and orientation information of an augmented reality display device, comprising: in response to a determination that a current location of the augmented reality display device associated with a map area includes an undetermined or unidentified area, determining a matching keyframe that is used to recognize the undetermined or unidentified area for the augmented reality display device, determining the matching keyframe comprising: 37Attorney Docket Number: ML-041 1 USGON2 triggering a first execution of a first localization module that compares a first keyframe of a first plurality of keyframes received from the augmented reality display device to a second plurality of known keyframes associated with the map area; determining a first similarity score for at least some of the second plurality of known keyframes based at least in part upon a first result of comparing the first keyframe, and selecting a known keyframe from the second plurality of known keyframes as a first matching keyframe based on at least the first similarity score; and identifying a second matching keyframe associated with the map area by: comparing a second keyframe of the first plurality of keyframes to the second plurality of known keyframes associated with the map area; determining a second similarity score for at least a portion of the second plurality of known keyframes based at least in part upon comparing the second keyframe; selecting a separate known keyframe of the second plurality of known keyframes as the second matching keyframe based on at least the second similarity score; and refining a first pose for the augmented reality display device with respect to a shared map area origin point using at least the second matching keyframe.  
 
 










Claim 16. The method of claim 15, wherein identifying the map area associated with the current location comprises: receiving metadata, the metadata collected at the current location of the augmented reality display device; and determining the map area based at least in part upon an analysis result of analyzing the metadata, wherein the metadata corresponds to information pertaining to one or more communications networks.  
 
Claim 17. The method of claim 15, further comprising determining a pose for the augmented reality display device with respect to a shared map area origin point, wherein determining the pose further comprises: determining a relative pose relative to the first matching keyframe using the first keyframe and the first matching keyframe at least by performing a keyframe analysis; and converting the relative pose relative to the first matching keyframe into the pose relative to the shared map area origin point using at least the relative pose relative to the first matching keyframe.  
 
Claim 18. The method of claim 17, wherein converting the relative pose into the pose relative to the shared map area origin point comprises performing a first transformation and a second transformation on the relative pose, wherein the first transformation is from the shared map area origin point to the first matching keyframe, and the second transformation is from the first matching keyframe to the first keyframe.


Claim 2.  The method of claim 1, wherein identifying the map area associated with the current location comprises: receiving metadata, the metadata collected at the current location of the augmented reality display device; and analyzing the metadata to determine the map area, wherein the metadata corresponds to information pertaining to one or more communications networks.
Claim 3. The method of claim 1, wherein the pose for the augmented reality display device is determined with respect to a shared map area origin point, and determining the pose comprises: determining a first pose relative to the matching keyframe using at least the keyframe captured by the augmented reality display device and the matching keyframe by performing a keyframe analysis; and converting the first pose relative to the matching keyframe into the pose relative to the shared map area origin point using at least the first pose relative to the matching keyframe.
 Claim 4. The method of claim 3, wherein converting the first pose relative to the matching keyframe into the pose relative to the shared map area origin point comprises performing first and second transformations on the pose relative to the matching keyframe, the first transformation is from the shared map area origin point to the matching keyframe, and the second transformation is from the matching keyframe to the keyframe captured by the augmented reality display device.
Claim 5. The method of claim 1, wherein identifying the matching keyframe associated with the map area further comprises: determining features of the keyframe captured by the augmented reality device, wherein comparing the keyframe captured by the augmented reality device to the plurality of known keyframes associated with the map area comprises comparing the features of the keyframe to corresponding features of the plurality of known keyframes, and determining a similarity score for at least some of the plurality of known keyframes, wherein determining the similarity score comprises analyzing the features of the keyframe with respect to the corresponding features of the plurality of known keyframes.
Claim 6. The method of claim 1, further comprising transmitting location-based content in response to at least one of identifying the map area, identifying the matching keyframe, or determining the pose, wherein the location-based content corresponds to data for one or more objects or one or more applications associated with at least one of the map area, the matching keyframe, or the pose.
Claim 7. The method of claim 1, further comprising transmitting user data for performing content sharing in response to at least one of identifying the map area, determining the matching keyframe, or determining the pose, wherein the content sharing comprises one-way or two-way exchange of content between devices over a local communications network.
Claim 8. The method of claim 1, further comprising transmitting map area data in response to identifying the map area; and updating the plurality of known keyframes.
Claim 9. The method of claim 1, further comprising: after the first matching keyframe is determined, determining the pose for the augmented reality display device at least further by triggering a third execution of a third localization module, the third execution comprising: determining a relative pose with respect to the first matching keyframe; determining a first position of the augmented reality display device with respect to an origin of the map area at least by chaining a first transform from the origin to the keyframe and a second transform from the keyframe to the augmented reality display device; translating a relative position with respect to the first matching keyframe to a first relative position with respect to the origin of the map area based at least in part upon the first and the second transforms; and determining the pose for the augmented reality display device with respect to the origin based at least in part upon the first relative position.
Claim 10. The method of claim 9, wherein the first matching frame is different from the matching keyframe.
Claim 11. The method of claim 1, wherein the keyframe captured by the augmented reality display device is received from an imaging device coupled to the augmented reality display device, and the imaging device has a known position relative to a user of the augmented reality display device.
Claim 12. The method of claim 1, the first execution of the first localization module comprising: receiving a first wireless signal corresponding to a first known location and a first known boundary; identifying a first pair of distances based at least in part upon first metadata associated with the first wireless signal; and determining a first subset of map areas in a map in which the augmented reality display device is located based at least in part upon the first pair of distances, wherein the plurality of known keyframes associated with the map area is stored as parts of a map area data set.
Claim 13. The method of claim 12, further comprising: receiving a second wireless signal corresponding to a second known location and a second known boundary; identifying a second pair of distances based at least in part upon second metadata associated with the second wireless signal; and determining a second subset from the first subset in which the augmented reality display device is located based at least in part upon the second pair of distances.
Claim 14. The method of claim 13, further comprising: determining an overlap between the first subset and the second subset; and determining the position and the orientation information of the augmented reality display device based at least in part upon the overlap.
 Claim 15. A method for determining position and orientation information of an augmented reality display device, comprising: identifying a map area associated with a current location of the augmented reality display device; determining an execution order of multiple localization modules for localizing the augmented reality display device based at least in part upon whether the current location associated with the map area is a determined or identified area to the augmented reality display device; in response to a determination that the current location associated with the map area includes an undetermined or unidentified area, determining a matching keyframe that is used to recognize the undetermined or unidentified area for the augmented reality display device, determining the matching keyframe comprising: triggering a first execution of a first localization module that compares a first keyframe of a first plurality of keyframes received from the augmented reality display device to a second plurality of known keyframes associated with the map area; determining a first similarity score for at least some of the second plurality of known keyframes based at least in part upon a first result of comparing the first keyframe, and selecting a known keyframe from the second plurality of known keyframes as first matching keyframe based on at least the first similarity score; and identifying a second matching keyframe associated with the map area by: comparing a second keyframe of the first plurality of keyframes to the second plurality of known keyframes associated with the map area; determining a second similarity score for at least a portion of the second plurality of known keyframes based at least in part upon comparing the second keyframe; selecting a separate known keyframe of the second plurality of known keyframes as the second matching keyframe based on at least the second similarity score; and refining a first pose for the augmented reality display device with respect to a shared map area origin point using at least the second matching keyframe.
Claim 16. The method of claim 15, wherein identifying the map area associated with the current location comprises: receiving metadata, the metadata collected at the current location of the augmented reality display device; and determining the map area based at least in part upon an analysis result of analyzing the metadata, wherein the metadata corresponds to information pertaining to one or more communications networks.
 Claim 17. The method of claim 15, further comprising determining a pose for the augmented reality display device with respect to a shared map area origin point, wherein determining the pose further comprises: determining a relative pose relative to the first matching keyframe using the first keyframe and the first matching keyframe at least by performing a keyframe analysis; and converting the relative pose relative to the first matching keyframe into the pose relative to the shared map area origin point using at least the relative pose relative to the first matching keyframe.
Claim 18. The method of claim 17, wherein converting the relative pose into the pose relative to the shared map area origin point comprises performing a first transformation and a second transformation on the relative pose, wherein the first transformation is from the shared map area origin point to the first matching keyframe, and the second transformation is from the first matching keyframe to the first keyframe.






8.	Regarding claims 1-18 of the instant application, 17/514606, the first row of Table 1 above shows that these claims maps to the claims 1-18 from the Patent 11206507 where the bold lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent.  It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Allowable Subject Matter

9. 	No prior art has been found to reject the claims as presented. Therefore, claims 1 -18 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed.

Conclusion 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619